PER CURIAM.
WHEREAS, on October 2, 1987 the Supreme Court of Alabama, 516 So.2d 606, after review of the order of this court by writ of certiorari, entered its judgment reversing our order, and
WHEREAS, this court was directed by the supreme court to enter judgment in accord with its direction, it is hereby ORDERED that the order of the Circuit Court of Macon County, Alabama heretofore entered in this cause granting intervention be and hereby is reversed and set aside.
It is further ordered that the petition for writ of mandamus compelling recusal is granted; the trial court is hereby directed to enter an order of recusal in this trial court action.
REVERSED AND REMANDED; WRIT GRANTED.
All the Judges concur.